Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 08-1245

                          PAUL H. COSSETTE,

                       Plaintiff, Appellant,

                                    v.

                 U.S. DEPARTMENT OF AGRICULTURE,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Paul J. Barbadoro,         U.S. District Judge]


                                 Before

                        Lynch, Chief Judge,
              Torruella and Boudin, Circuit Judges.



     Paul H. Cossette on brief pro se.
     T. David Plourde, Assistant U.S. Attorney, and Thomas P.
Colantuono, United States Attorney, on brief for appellee.



                          October 27, 2008
             Per Curiam.    Appellant Paul H. Cossette has appealed the

grant of summary judgment in favor of the U.S. Dept. of Agriculture

(USDA) on Cossette's claim that the USDA failed to hire him due to

age discrimination in violation of the Age Discrimination in

Employment Act, 29 U.S.C. § 621 et seq.             We review, de novo, the

district court's grant of summary judgment.               Arroyo-Audifred v.

Verizon Wireless, Inc., 527 F.3d 215, 217 (1st Cir. 2008) (reciting

standard of review).

             Upon de novo review, we affirm, essentially for the

reasons stated in the district court's opinion.                   Cossette v.

Johanns, 525 F.2d 242 (D. N.H. 2007).           We need only briefly address

here Cossette's appellate claims.             Despite Cossette's insistence

that   the   "specialized    experience"       required   was   restricted   to

financially-based experience, the record supports the legitimacy of

the    USDA's   interpretation     of     its     "specialized     experience"

qualification to require the particular knowledge, skills, and

abilities that is typically in or related to the natural resources

associated with the position sought.            As Cossette did not possess

this specialized experience, he was not qualified for the position

and,   thus,    did   not   make   out    a     prima   facie    case   of   age

discrimination. See Arroyo-Audifred v. Verizon Wireless, Inc., 527

F.3d at 219 (setting out what constitutes a prima facie case).

And, since Cossette did not make out a prima facie case of age

discrimination, Cossette's complaint that the district court failed

                                    -2-
to address his argument of disparate treatment is misplaced.                  See

Prescott v. Higgins, 538 F.3d 32, 40-41 (1st Cir. 2008) (a claim of

disparate treatment is legally insufficient if claimant not able to

meet prima facie burden of showing that he is qualified for the

position).

             Finally, the district court did not abuse its discretion

in denying either Cossette's motion for reconsideration or his

motion to amend that motion for reconsideration.                Ruiz Rivera v.

Pfizer Pharmaceuticals, LLC, 521 F.3d 76, 81 (1st Cir.) (reciting

standard of review), petition for cert. filed, 77 U.S.L.W. 3001

(Jun. 19, 2008).            In seeking reconsideration, Cossette simply

restated arguments that the court had already properly rejected and

in   seeking    to    amend    that   motion     Cossette   sought    to   proffer

documents that were neither newly discovered nor, in any event,

created a genuine issue of material fact as to whether Cossette was

qualified for the position.           See U.S. Steel v. M. DeMatteo Const.

Co.,   315     F.3d   43,     52   (1st   Cir.   2002)   (documents    in   one's

possession, even if unreviewed, do not constitute newly discovered

evidence).

             The judgment of the district court entered on December 4,

2007 is affirmed.




                                          -3-